Citation Nr: 1452359	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-26 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2. Entitlement to an evaluation in excess of 30 percent for residuals of a left femur fracture (to include osteoarthritis of the left hip and left knee).

3. Entitlement to service connection for a low back disability, as secondary to a service-connected left femur disability.

4. Entitlement to service connection for a right hip disability, as secondary to a service-connected left femur disability.

5. Entitlement to service connection for a right knee disability, as secondary to a service-connected left femur disability.

6. Entitlement to service connection for a left ankle disability, as secondary to a service-connected left femur disability.

7. Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

8. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009 and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2013 telephone call documented in the record, the Veteran confirmed he did not desire a hearing for the issues on appeal.

Issue 1 is decided below.  Issues 2-8 are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's service-connected left femur disorder did not cause or aggravate his psychiatric disorder, to include depression and anxiety.


CONCLUSION OF LAW

The criteria for service connection for depression on a secondary basis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a notice letter in August 2010.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. This letter provided notice informing the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service-connected disability had increased in severity. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and a September 2010 VA compensation examinations report.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013). 

Acquired Psychiatric Disorder

The Veteran claims his service-connected left femur disability caused his depression and anxiety.  He does not assert and the record does not reflect that the Veteran has an acquired psychiatric disorder that is directly related to his active military service.

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310.

The Veteran has depression and anxiety and a service-connected left femur disability, which includes hip and knee symptoms, so the first two prongs are met.  

As for the third prong, the evidence consists of two conflicting VA medical opinions.  A September 2010 VA examiner traced the Veteran's psychiatric conditions to his history of substance abuse following a "lengthy clinical evaluation".  The diagnoses included: Axis I: alcohol dependence; cannabis abuse; cocaine dependence, in remission; amphetamine abuse in remission; substance-induced mood disorder.  The examiner noted that a review of the available medical records provided compelling evidence of the Veteran's long history of alcohol and illicit drug abuse and dependence; the Veteran's current mild symptoms of depression did not meet the full DSM-IV criteria for diagnosis of clinical depression at that time and were noted to be more likely related to the Veteran's alcohol consumption.  The examiner concluded that the Veteran's mild symptoms of depression were not caused by, a result of, or aggravated by the Veteran's femur and knees conditions.  The examiner noted further that the Veteran's symptoms of depression were reported to have started within the past two years and related to his inability to work and provide for himself and exacerbated by the death of his father and grandmother.  The examiner stated further that a number of factors can cause depression including in particular alcohol and drug abuse, and stressful life events such as the Veteran's loss of his father and grandmother earlier that year.  The examiner stated further that as to the Veteran's symptoms of depression, it is well-established that alcohol is a central nervous system depressant and can cause depression.  Citing an excerpt from the National Survey on Drug Use and Health, the examiner noted that the prevalence of depression is quite high and is exacerbated by alcohol use.  In the Veteran's case, his acknowledged lifelong alcohol and illicit drug use was the most clinically relevant explanation for his ongoing but reportedly mild current symptoms of depression.  In support of his conclusion, the examiner provided several citations.  In contrast, the Veteran's VA physician in the Substance Abuse Treatment Center at the Louisville VA Medical Center opined - in October 2009 and February 2010 - that his psychiatric conditions "accompanied" and were "related to" his femur disability.  

The U.S. Court of Appeals for Veterans Claims has held that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  

The Board finds the September 2010 examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's disorder, because it is a factually informed, medically-based opinion.  The examiner provided a full and complete rationale for the opinion which was based on a review of the file.  In contrast, the treating physician's opinion was general and conclusory.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, is denied.


REMAND

The Veteran merits a new examination to determine the current severity of his service-connected left femur disorder. 

Also, the RO mischaracterized Notices of Disagreement filed in January and June 2010 in response to the December 2009 rating decision.  The Veteran appealed the issues identified as issues 3-8 on the title page of this decision.  A statement of the case (SOC) must be issued.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for the disability on appeal.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Following completion of the above-requested action, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left femur disorder.  Both the claims file and a separate copy of this Remand must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be done, and all subjective complaints and objective findings should be reported in detail. 

It is requested that the designated physician identify all present symptoms and manifestations attributable to the Veteran's service-connected femur disorder.  The examiner must further report the nature of any separate and distinct pathology of the left knee and left hip, as discussed by the Veteran's representative in its August 2014 brief.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached. 

3. Issue a SOC addressing issues 3-8 on the title page.  In particular, provide the Veteran with notice of 38 C.F.R. § 4.30 for issue 7.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  

4.  The RO/AMC must then readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


